MEMORANDUM **
Richard Redfield appeals from the 72-month sentence imposed following his guilty plea for depredation of government property, in violation of 18 U.S.C. § 1361. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Redfield contends that, under 18 U.S.C. § 3553(a), the district court did not adequately consider and explain the reasons for its sentence. This contention is belied by the record. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (stating that the district court need not tick off each of the section 3553(a) factors to show that it had considered them).
We also conclude that Redfield’s sentence was not substantively unreasonable in light of the facts and circumstances of this case. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007) (explaining that sentencing judges are “in a superior position to find facts and judge them import under § 3553(a)”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.